Citation Nr: 0515611	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In his March 2002 substantive appeal, the veteran requested a 
hearing before a member of the Board.  That hearing was held 
in June 2003.  A transcript of the hearing is in the record.  
In November 2003, the case was remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2005, the Board informed the veteran that the 
Veterans Law Judge who conducted the June 2003 hearing was no 
longer with the Board.  He was informed of his right to have 
a hearing before a sitting Veterans Law Judge.  In May 2005, 
he responded that he wanted either a hearing before a 
Veterans Law Judge at the Portland RO (i.e., Travel Board 
hearing) or a Board Videoconference hearing with the veteran 
at the RO and the Veterans Law Judge sitting in Washington, 
D.C., in connection with his claim for service connection for 
a neck disability.  Given the expressed intent of the 
veteran, the Board concludes that this case must be returned 
to the RO to arrange such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2004).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The Portland RO should contact the 
veteran to clarify whether he wants a 
Travel Board hearing or a Board 
Videoconference hearing, in connection 
with his claim for service connection for 
a neck disability.  The RO to should then 
schedule the appropriate hearing.  After 
the hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




